                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIGUEL MOLINA,                               :     CIVIL NO. 3:18-CV-1391
                                             :
            Plaintiff,                       :     (Judge Munley)
                                             :
            v.                               :
                                             :     (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                        :

            Defendants.                      :

                           MEMORANDUM ORDER

      This is a civil action brought by a state inmate through the filing of a

complaint on July 13, 2018. (Doc. 1.) The plaintiff now seeks leave to file a

supplemental and amended complaint, (Doc. 14), a motion which the defendants

oppose on joinder grounds alleging that Molina’s supplemental complaint will

improperly join disparate allegations. (Doc. 15.) Notably, at this juncture we cannot

fully assess the defendants’ objections since Molina has not tendered a proposed

supplemental or amended complaint to the court.

      Rule 15 of the Federal Rules of Civil Procedure governs amendments and

supplementation of pleadings. Fed. R. Civ. P. 15. Rule 15(a) authorizes a party to

amend his pleading once as a matter of course within 21 days after serving it, or if

the pleading is one to which a responsive pleading is required, 21 days after service

of the responsive pleading, or 21 days after service of a dispositive motion under
Rule 12, whichever is earlier. Fed. R. Civ. P. 15(a)(1)(A) and (B). In all other

cases, a party may amend its pleading only with the opposing party’s written

consent, or the court’s leave, which courts are to freely give when justice so

requires. Fed. R. Civ. P. 15(a)(2). Consistent with this policy, leave to amend

rests in the discretion of the court and may, which justice so requires, be denied if

the court finds undue delay, bad faith or dilatory motive on the part of the movant,

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of the allowance of the amendment, or futility of

amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Oran v. Stafford,

226 F.3d 275, 291 (3d Cir. 2000).

      Rule 15(d), in turn, governs the submission of supplemental pleadings.

That rule provides that upon the motion of a party, the court may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction,

occurrence, or event that happened after the date of the pleading to be

supplemented. Fed. R. Civ. P. 15(d). A supplemental complaint thus refers to

events that occurred after the original pleading was filed whereas an amendment to

a complaint covers matters that occurred before the filing of the original pleading

but were overlooked at the time. Owens-Illinois, Inc. v. Lake Shore Land Co.,

610 F.2d 1185, 1188-89 (3d Cir. 1979); see also Moore s Federal Practice 3d §

15.30 (Rule 15(d) applies only to events that have occurred since the date of the
filing of the pleading). Thus, the purpose of the rule is to promote as complete an

adjudication of the dispute between the parties as possible by allowing the addition

of claims which arise after the initial pleadings are filed. Carl Zeiss Meditec v.

Xoft, Inc., C.A. No. 10-308-LPS/MPT, 2011 U.S. Dist. LEXIS 36785, * 4 (D. Del.

April 5, 2011) (citation omitted).

      The standard under Rule 15(d) is essentially the same as that under Rule

15(a), and leave to supplement should be granted unless it causes undue delay or

undue prejudice. Micron Tech. v. Rambus, Inc., 409 F. Supp. 2d 552, 558 (D.

Del. 2006) (citing Medeva Pharma Ltd. v. Am. Home Prods. Corp., 201 F.R.D.

103, 104 n.3 (D. Del. 2001)).        Application of Rule 15(d) in a given case is

committed to the Court’s broad discretion. Intel Corp. v. Amberwave Sys. Corp.,

233 F.R.D. 416, 418 (D. Del. 2005).

      While we appreciate the defendants’ argument in opposition to this motion

that Molina’s supplemental complaint will result in misjoinder of claims and

parties, until Molina actually submits this supplemental complaint it is impossible

to assess whether these claims are properly joined. Therefore, recognizing that the

law favors allowing amendment and supplementation of pleadings, we GRANT

this motion for leave to file a supplemental complaint (Doc. 14) in part, as follows:

On or before February 15, 2019, Molina shall file a proposed supplemental

                                          3
complaint with the court. This supplemental complaint may be filed without

prejudice to the defendants seeking to dismiss the complaint on joinder grounds or

on any other legal grounds which may be appropriate.




      So ordered this 15th day of January, 2019.

                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         4
